

Exhibit 10.180 
 

--------------------------------------------------------------------------------

 

*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.


TENTH AMENDMENT TO THE FULL-TIME-TRANSPONDER CAPACITY AGREEMENT (PRE-LAUNCH)




This Tenth Amendment to the Full-Time Transponder Capacity Agreement
(Pre-Launch) (the “Tenth Amendment”) is made and entered into as of this 24th
day of September, 2010 by and between INTELSAT CORPORATION, formerly known as
PanAmSat Corporation, a Delaware corporation (“Intelsat”), and GCI COMMUNICATION
CORP., an Alaskan corporation (“Customer”).


RECITALS


WHEREAS, pursuant to that certain Full-Time Transponder Capacity Agreement
(Pre-Launch) dated as of March 31, 2006, as amended (collectively, the
“Agreement”) between Intelsat and Customer, Intelsat is providing Customer with
*** transponders and *** transponders on Horizons 1 and *** Transponder Segment
from Horizons 1;


WHEREAS, Customer and Intelsat wish to amend the terms of the Agreement to
increase *** Transponder Capacity by *** Transponder on the Galaxy 13 satellite;


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of mutual covenants and
agreements hereinafter set forth, the sufficiency and receipt of which is hereby
acknowledged, the parties agree as follows:


1.  
Except as specifically provided herein, all terms and provisions of the
Agreement shall remain in full force and effect.



2.  
Section 1.1, Description of Capacity.  This Section shall be deleted and
replaced with the following:



 
Intelsat agrees to provide to Customer and Customer agrees to accept from
Intelsat, on a full time basis twenty-four (24) hours a day, seven (7) days a
week), in outerspace, for the Capacity Term (as defined here), the Customer’s
Transponder Capacity (defined below) meeting the “Performance Specifications”
set forth in the “Technical Appendix” attached hereto as Appendix B.  For
purposes of this Agreement, the “Customer’s Transponder Capacity” or “Customer’s
Transponders” shall consist of (a) *** transponders (collectively, the “***
Transponders’ and individually, the “*** Transponder”) from that certain U.S.
domestic satellite referred to by Intelsat as “Galaxy 18,” located in
geostationary orbit at 123 degrees West Longitude, (b) *** transponders from the
*** payload of that certain satellite referred to by Intelsat as “Horizons 1” at
127 degrees West Longitude (“*** Transponder”); (c) *** Transponder Capacity
from that certain U.S. domestic satellite referred to by Intelsat as “Horizons
1,” located in geostationary orbit at 127 degrees West Longitude (the “Horizons
1 Transponder Segment”); and (d) *** transponders from the *** payload of that
certain satellite referred to by Intelsat as “Galaxy 13” at 127 degrees West
Longitude (the “Galaxy 13 *** Transponder”) meeting the Performance
Specifications set forth in the attached Appendix B-1 which *** Transponder on
Galaxy 13, meeting the Performance Specifications set forth in the attached
Appendix B-2, pursuant to the terms set forth below (the “*** Galaxy 13
Transponder”).



 
For purposes of this Tenth Amendment, “***” means Intelsat *** Customer *** as a
result of *** transponder *** or ***.



 
For the purposes of this Tenth Amendment, a *** Transponder is a transponder
that will be *** to the Protected Parties of *** Transponders with respect to
the performance of their *** Transponders.  *** Transponders shall be *** the
*** Transponders (or such ***) executed transponder purchase, lease, or use
agreement for such *** Transponders.



 
The transponders on the Satellite and the beams in which these transponders are
grouped are referred to as “Transponder(s)” and the “Beam(s),”
respectively.  Galaxy 18, Galaxy 13 or Horizons 1 or such other satellite as to
which Customer may at the time be using capacity hereunder, as applied in
context herein, is referred to as the “Satellite.”  Intelsat shall not preempt
or interrupt the provision of the Customer’s Transponder Capacity to Customer,
except as specifically permitted under this Agreement.



 
3.
Capacity Term.  The Capacity Term for the Galaxy 13 *** Transponder shall
commence on *** Customer *** Galaxy 13 Transponder *** and ***.



 
4.
Monthly Fee.  The Monthly Fee for the Galaxy 13 *** Transponder shall be US$***
per month, exclusive of *** Protection Fee, and the Monthly Fee for the ***
Galaxy 13 Transponder shall be US$***, exclusive of *** Protection Fee,.



 
5.
*** of *** Galaxy 13 Transponder.  Intelsat shall *** Customer’s service on the
*** Galaxy 13 Transponder to *** transponder on the Galaxy 18 satellite located
at 123 degrees East Longitude once such transponder becomes available (the “***
Capacity”) meeting the Performance Specifications provided upon notice that the
*** Capacity is available.  Intelsat shall provide Customer with thirty (30)
days advance written notice of availability of the *** Capacity and Customer’s
rate for the *** Capacity on  a *** transponder shall be $*** (inclusive of ***
Protection Fee) or the US$*** if it is on a *** transponder (inclusive of ***
Protection Fee).  Once Customer moves to the *** Capacity, Customer shall have
no further rights to use and no obligation to pay for the Galaxy 13 ***
Transponder and the Capacity Term for the *** Capacity shall be as identified in
Section 3 above.



6.  
Except as specifically set forth in this Amendment, all terms and conditions of
the Agreement remain in full force and effect.



IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Tenth Amendment as of the day and year above written.




INTELSAT
CORPORATION                                                                           GCI
COMMUNICATION CORP.




By:       /s/Patricia
Casey_______________                                                                           By:  /s/
Jimmy R. Sipes
Name:  __Patricia
Casey_______________                                                                           
Name:  Jimmy R. Sipes
Title:
Senior VP and Deputy General Counsel
Title:  VP Network Services & Chief

 
                                                                                                                                
      Engineer




 




 
 

--------------------------------------------------------------------------------

 



APPENDIX B


TECHNICAL APPENDIX






[This appendix consists of technical engineering information and is not included
in the filing of the agreement with the SEC as being not material to investor
decisions.]


[There is no Appendix A to this document.]

 




 
 

--------------------------------------------------------------------------------

 
